Exhibit 10.41.6


FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE (this "Amendment”) is entered into as of this 24th
day of April, 2018 (the "Amendment Execution Date"), by and between BMR-ROGERS
STREET LLC, a Delaware limited liability company ("Landlord "), and MOM ENTA
PHARMACEU TICALS, INC., a Delaware corporation ("Tenant").


RECITALS


A.    WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
February 5, 2013 (the "Original Lease"), as amended by that certain First
Amendment to Lease dated as of March 2 1, 20 13, as further amended by that
ce1tain Second Amendment to Lease dated as of May 24, 2013, as further amended
by that certain Third Amendment to Lease dated as of December 30, 2015, as
further amended by that certain Fourth Amendment to Lease dated as of July 24,
2017 (the "Fourth Amendment") (collectively, and as the same may have been
fu1ther amended, amended and restated, supplemented or modified from time to
time, the "Existing Lease"), whereby Tenant leases certain premises (the "Bent
Premises") from Landlord in the building at 320 Bent Street, Cambridge,
Massachusetts (the "Bent Building");


B.    WHEREAS, Landlord and Tenant desire to extend the Binney TI Deadline (as
defined in the Fourth Amendment); and


C.    WHEREAS, Land lord and Tenant desire to modify and amend the Existing
Lease only in the respects and on the conditions hereinafter stated.


AGREEMENT


NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:


1.    Definitions. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the "Lease." From and after the date hereof, the term
"Lease," as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.


2.    Binney TI Deadline. The definition of Binney TI Deadline set forth in
Section 5.4 of the Fou1th Amendment shall be amended by deleting "the date that
is fifteen (15) months after the Binney Term Commencement Date" and replacing it
with "the date that is twenty-one (21) months after the Binney Term Commencement
Date (i.e., July 1, 2019).'"


3.    Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment, and
agrees to reimburse, indemnify, save, defend (at Land lord's option and with
counsel reasonably acceptable to Landlord, at Tenant's sole cost and expense)
and hold harm less the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by it or claiming to have been employed or engaged by it.


4.    No Default. Each of Landlord and Tenant represent, warrant and covenant to
the other that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.


5.    Notices. Tenant confirms that, notwithstanding anything in the Lease to
the contrary, notices delivered to Tenant pursuant to the Lease should be sent
to:


Momenta Pharmaceutical s, Inc. 301 Binney Street
Cambridge, Massachusetts 02141
Attn: Alejandra Carvajal, Vice President and Deputy General Counsel Email:
acarvajal@monentapharma.com


With a copy to:







--------------------------------------------------------------------------------




Momenta Pharmaceuticals, Inc. 301 Binney Street
Cambridge, Massachusetts 02141
Attn: Scott Storer, Senior Vice President and Chief Financial Officer Email:
sstorer@momentapharma.com


Momenta Pharmaceuticals, Inc. 301 Binney Street
Cambridge, Massachusetts 02141
Attn: Robert Vassallo, Associate Director, Site Services Email:
bvassallo@momentapharm a.com


6.    Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.


7.    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.


8.    Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inse1ted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.


9.    Authority. Tenant guarantees, warrants and represents that the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.


10.    Counterparts; Facsimile and PDF Signatures. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.


(Signature page follows)


    





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.


sig8.jpg [sig8.jpg]







